Citation Nr: 0122651	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  99-11 364A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability, due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from August to October of 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran reportedly completed four years of high 
school, last worked on a full-time basis in October 1987, and 
was last employed as a waitress in March 1989.

3.  The veteran is service-connected for major depression 
with agoraphobia, evaluated as 30 percent disabling; left 
ankle tendinitis, evaluated as 20 percent disabling; and 
lumbosacral strain, evaluated as 10 percent disabling. 

4.  The veteran's service-connected disabilities are of such 
an exceptional quality as to render her unable to obtain or 
follow a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2000); 66 Fed. 
Reg. 45630-45632 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist her with the 
development of facts pertinent to her claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).  The 
VA's duty to notify the veteran of the evidence necessary to 
substantiate her claim has also been met, as indicated in the 
May 1999 Statement of the Case.  See 38 U.S.C.A. § 5103 (West 
Supp. 2001).  

The Board is aware that, during her March 2001 VA Travel 
Board hearing, the veteran reported recent treatment from a 
chiropractor, records of which are not presently included in 
the claims file.  Nevertheless, no further action is needed 
in view of the newly enacted statutory and regulatory 
provisions, given the Board's disposition of this case below.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on the VA with no benefit flowing to the veteran are 
to be avoided).

Under VA laws and regulations, a total disability rating 
based on individual unemployability may be assigned upon a 
showing that a veteran is unable to secure or follow a 
substantially gainful occupation due solely to impairment 
resulting from his or her service-connected disabilities.  
See 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2000).  Consideration may be given to a 
veteran's level of education, special training, and previous 
work experience, but age and the impairment caused by 
nonservice-connected disabilities are not for consideration 
in determining whether such a total disability rating is 
warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2000).  
Marginal employment, defined as an amount of earned annual 
income that does not exceed the poverty threshold determined 
by the United States Department of Commerce, Bureau of the 
Census, shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a) (2000).

Furthermore, a total disability rating may be assigned where 
the combined rating for the veteran's service-connected 
disabilities is less than total if the disabled veteran is 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  Specifically, 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more; if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a) (2000).  In exceptional cases, an 
extraschedular rating may be assigned on the basis of a 
showing of unemployability alone.  See 38 C.F.R. § 4.16(b) 
(2000).  

In this case, the veteran's service-connected disabilities 
are major depression with agoraphobia, evaluated as 30 
percent disabling; left ankle tendinitis, evaluated as 20 
percent disabling; and lumbosacral strain, evaluated as 10 
percent disabling.  The veteran's combined disability 
evaluation is 50 percent.  See 38 C.F.R. § 4.16(a) (2000).  
This combined evaluation does not meet the initial criteria 
for schedular consideration for the grant of TDIU under 38 
C.F.R. § 4.16(a) (2000).  The question thus becomes whether 
there exist exceptional circumstances rendering the veteran 
unemployable by reason of her service connected disabilities 
and warranting an extraschedular basis for the grant of 
entitlement to TDIU. 

In this regard, the Board has considered the veteran's 
educational and employment background.  In her April 1998 
application, the veteran reported that she completed four 
years of high school, last worked on a full-time basis in 
October 1987, and was last employed as a waitress in March 
1989.
 
VA examinations in conjunction with this claim were conducted 
in April 1998.  Given that these examination reports are more 
than three years old and contain minimal information as to 
the question of employability, the Board has directed most of 
its attention to more recent VA counseling reports in 
connection with Chapter 31 benefits.  In December 1999, the 
veteran was evaluated by a counseling psychologist, who 
determined that her medical conditions were a causal factor 
in her loss of functional capacities, such as standing, 
climbing, and walking.  The veteran was found to have a 
"Serious Employment Handicap" and to be in need of benefits 
under Chapter 31 of the United States Code, Title 38.  
Moreover, this counseling psychologist determined that the 
veteran's physical condition had deteriorated 
"dramatically" in the past four to six years and that she 
was in need of rehabilitation services "which will prepare 
her to work in an area which will not be irritating to her 
orthopedic nor her neuropsychiatric disabilities."

Also, in January 2000, the veteran underwent a second 
counseling evaluation.  The counseling psychologist who 
conducted this evaluation determined that the veteran had no 
marketable skills and would be limited to sedentary work at 
entry-level wages.  However, this evaluator also found that 
the veteran "would benefit from following through with 
recommended medical care in regard to her mental health 
issues so that she is able to sustain work and maintain 
attendance."  

In reviewing the evidence noted above, the Board is aware 
that there exists a possibility that further vocational 
rehabilitation training and mental health treatment might 
enable the veteran to resume substantially gainful employment 
in the future. The veteran has testified that she is pursuing 
a college degree in accounting, but there is no indication at 
this point that she has attained sufficient skills to secure 
gainful employment despite the left ankle pain which she 
described as her most disabling condition.  However, the 
Board need not address the question of the permanence of the 
disabling effects of the veteran's service-connected 
disabilities; the inquiry in this case is whether these 
disabilities presently render her unable to obtain and retain 
substantially gainful employment.  

The veteran's counselors, while indicating a distinct 
possibility of vocational rehabilitation, appear to suggest 
that she would not be able to sustain employment as a result 
of her service-connected disabilities in her present physical 
and mental state.  There is also no indication that 
nonservice-connected disabilities play any significant role 
in her disability picture.  

After resolving all existing doubt in the veteran's favor, 
the Board concludes that the evidence supports her claim that 
her service-connected disabilities currently render her 
unable to obtain or retain substantially gainful employment; 
this constitutes an "exceptional" case under 38 C.F.R. 
§ 4.16(b) (2000).  Accordingly, the evidence supports the 
veteran's claim of entitlement to TDIU.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 


ORDER

The claim of entitlement to a total disability rating based 
upon individual unemployability, due to service-connected 
disabilities, is granted, subject to the laws and regulations 
governing the payment of monetary benefits.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

 

